internal_revenue_service national_office technical_advice_memorandum date third party communication none date of communication not applicable tam-146767-04 cc psi b4 number release date index uil no case-mis no director ------------------------------------------------------------ taxpayer's name taxpayer's address ------------------------------------- ---------------------- -------------------------- ----------------------------- -------------------------- ------------------------------------------ -------------------------- taxpayer's identification no year s involved date of conference legend ------------------------ decedent --------------------- spouse -------------------------- daughter ----------- attorney residence --------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------------ deed ----------------------------------------- deed ---------------------------------------------------- year date date date date date ------- ----------------------- ----------------------- ---------------------- -------------------------- ----------------------- --------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------- ------------------ ---------------- ----------- ----------- ------------ tam-146767-04 date date dollar_figurex dollar_figurey dollar_figurez issues what portion of residence is includible in decedent’s gross_estate are the attorney’s fees and litigation expenses_incurred as a result of the malpractice suit that was filed against attorney by decedent’s estate deductible as administration_expenses under sec_2053 conclusions the entire value of residence is includible in decedent’s gross_estate the attorney’s fees and litigation expenses_incurred as a result of the malpractice suit are deductible as administration_expenses under sec_2053 facts in year daughter conveyed residence to her parents decedent and spouse residents of maryland the terms of the deed deed provide that the property residence is conveyed to decedent and spouse his wife their assigns the survivor of them his and her heirs and assigns in fee simple t o have and to hold the said lots of ground and premises and hereby intended to be conveyed together with the rights privileges appurtenances and advantages thereto belonging or appertaining unto and to the proper use and benefit of the said decedent and spouse his wife their heirs the survivor of them his or her heirs and assigns in fee simple on date eleven years after year decedent and spouse as grantors emphasis added executed deed in which they conveyed residence to daughter as grantee the terms of deed provide for the conveyance of residence as follows to the grantee who is the daughter of the grantors her personal_representatives heirs and assigns in fee simple the lot of ground located in t ogether with all improvements thereon and the rights alleys ways waters easements privileges appurtenances and advantages belonging or appertaining thereto to have and to hold the property hereby conveyed unto the grantee tam-146767-04 her personal_representatives heirs and assigns in fee simple forever but reserving unto the grantors a life_estate in the property for their own lives without liability for waste and also reserving unto the grantors the full power and authority during their lifetime to sell convey and dispose_of the property but not to devise the property in fee simple and to retain absolutely as their own all of the proceeds thereof thereby divesting the remainder granted by this deed the grantors also reserve the right to mortgage the entire fee simple estate in the property including the remainder granted herein and to retain absolutely as their own all of the proceeds thereof daughter was appointed as the personal representative of decedent’s estate it is represented that if this disclaimer had been properly and timely executed no the facts presented indicate that residence constituted the residence of emphasis added decedent and spouse spouse died on date after spouse’s death decedent continued to reside in residence subsequently decedent died on date approximately months after spouse’s death daughter as personal representative retained attorney prior to filing decedent’s federal estate_tax_return form_706 it is represented that daughter as personal representative instructed attorney to prepare a disclaimer pursuant to which daughter as personal representative would disclaim on behalf of decedent one-half of the value of residence that purportedly passed from spouse to decedent on spouse’s death estate_tax would have been imposed on decedent’s estate however this disclaimer was never executed decedent’s estate_tax_return form_706 was filed on date indicating an estate_tax liability of dollar_figurex on the estate_tax_return the entire value of residence was included in decedent’s gross_estate commenced an action against attorney alleging malpractice in attorney’s representation of daughter as personal representative the estate ultimately recovered dollar_figurez this amount was approximately equal to the additional federal and state estate_tax interest and penalties that were paid_by the estate attributable to attorney’s alleged malpractice taxes the estate contends that only one-half the value of residence is properly included in decedent’s gross_estate in addition the estate claimed a deduction under sec_2053 for dollar_figurey representing attorney’s fees and litigation costs arising from the malpractice suit that was filed against attorney it is also represented that spouse’s estate would have been nontaxable even if the disclaimer had been executed on or about date daughter as personal representative of decedent’s estate subsequently on date decedent’s estate filed a claim_for_refund of estate tam-146767-04 law and analysis issue sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2033 provides that the value of the gross_estate shall include the value of all property to the extent of the interest therein of the decedent at the time of his death sec_2036 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in the case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise under which decedent has retained for life or for any period not ascertainable without reference to death or for any period which does not in fact end before death the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income from the property revrul_69_577 1969_2_cb_173 considers a situation where a sec_2041 provides that the value of the gross_estate includes the value husband and wife hold property as tenants by the entireties the property is transferred to a_trust pursuant to which one-half of the trust income is to be paid to each spouse during their joint lives and the entire trust income is to be paid to the survivor for life the revenue_ruling concludes that each co-tenant made a transfer of a one-half interest in the property to the trust reflecting the interest each owned under state law prior to the transfer accordingly the revenue_ruling concludes relying on 370_f2d_525 10th cir that for purposes sec_2036 the value of the one-half interest in the trust property each transferred to the trust will be includible in each cotenant’s gross_estate under sec_2036 of all property to the extent of any property with respect to which the decedent has at the time of decedent’s death a general_power_of_appointment created after date or with respect to which the decedent has at any time exercised or released such a power_of_appointment by disposition which is of such nature that if it were a transfer of property owned by the decedent such property would be includible in the decedent’s gross_estate under sec_2035 to inclusive sec_2041 provides that the term general_power_of_appointment means a power which is exercisable in favor of the decedent the decedent’s estate decedent’s creditors or the creditors of the estate sec_20_2041-1 of the estate_tax regulations provides in part that the term power_of_appointment includes all powers which are in substance and effect powers of appointment regardless of the nomenclature used in creating the power and regardless of local property law connotations for example if a_trust instrument provides that the beneficiary may appropriate or consume the principal of a_trust the power to appropriate or consume is a power_of_appointment similarly a power given to a decedent to affect the beneficial tam-146767-04 enjoyment of trust property or its income by altering amending or revoking the trust instrument or terminating the trust is a power_of_appointment sec_20_2041-1 provides that for purposes of sec_20_2041-1 to the term power_of_appointment does not include powers reserved by the decedent to himself or herself within the concepts of sec_2036 to however no provision of sec_2041 or the applicable regulations is to be construed as in any way limiting the application of any other section of the code in revrul_69_342 1969_1_cb_221 the decedent's spouse bequeathed the estate residue to the decedent for life with power to mortgage sell assign and convey the same and use and dispose_of the proceeds thereof to all intents and purposes as if she were the absolute owner thereof upon decedent’s death the unconsumed portion of the residuary_estate if any was to be distributed in fee to their daughter under the laws of the state in which the spouse’s will was probated the quoted language is not construed to include a power to dispose_of the property by gift the revenue_ruling concludes that the decedent’s lifetime power to consume or appropriate the residuary_estate constituted a general_power_of_appointment under sec_2041 notwithstanding that decedent lacked testamentary control_over the property and could not make an inter_vivos gift with respect to the property in the instant case deed conveyed residence to decedent and spouse or the survivor of them in fee simple thus immediately prior to spouse and decedent’s conveyance of residence pursuant to deed spouse and decedent each held an undivided one-half interest in residence with right_of_survivorship that each transferred in accordance with deed regarding decedent’s transfer pursuant to deed decedent transferred his one-half interest in residence while retaining with respect to his transferred one-half interest a life_estate in the property including the power to dispose_of the property and retain the proceeds in accordance with revrul_69_577 the date of death value of that undivided one-half interest in residence that decedent owned and conveyed pursuant to deed is includible in decedent’s gross_estate under sec_2036 and a pursuant to deed as discussed below we believe that under the terms of the deed after spouse’s death decedent succeeded to a life_estate in the entire property in addition under the terms of deed decedent and spouse reserved the full power and authority during their lifetime to sell convey and dispose_of the property in fee simple and to retain absolutely as their own all of the proceeds thereof thereby divesting the remainder granted by this deed decedent and spouse also reserved the right to mortgage the property including daughter’s remainder_interest and to retain all of the proceeds as is the case in revrul_69_342 decedent possessed at the time of his death the unrestricted power to appropriate the entire value of residence for his own benefit accordingly as is the case in revrul_69_342 at the time of his death decedent possessed a general_power_of_appointment exercisable during his life with respect to the one-half interest in residence that spouse conveyed pursuant to deed regarding the other one-half interest in residence that spouse conveyed in summary we conclude that of the value of residence is includible in the estate discusses the requirements for creating tenancies by the entireties decedent’s estate argues however that only the value of the one-half interest in tam-146767-04 the value of that one-half interest is includible in decedent’s gross_estate under sec_2041 decedent’s gross_estate fifty percent is includible under sec_2036 and and fifty percent is includible under sec_2041 residence that decedent conveyed under deed is includible in decedent’s gross_estate specifically the estate argues that it was the intent of decedent and spouse that the life_estate and broad powers of disposition were reserved to them only during their joint lives ie only during the period both were alive thus when spouse died the one-half interest spouse conveyed under deed passed immediately in fee simple to daughter the remainder beneficiary and thereafter decedent and daughter held the property as tenants in common thus decedent’s interest and power over spouse’s one-half interest terminated on spouse’s death and joint tenancies two forms of concurrent ownership that provide a survivorship interest in the entire property to the survivor of the co-tenants maryland courts have recognized that a joint_tenancy or tenancy_by_the_entirety can be created in an estate less than a fee interest such as a reserved life_estate register of wills for kent county v blackway md ct of appeals see also downing v downing md ct of appeals a joint_estate is valid even though an estate less than a fee is conveyed to the tenants citing a casner american law of property pincite property can not be viewed as a tenancy_by_the_entirety since under state law a tenancy_by_the_entirety can only exist between a husband and wife in this case daughter is also granted a remainder_interest in the property further in the case of a joint_tenancy although the words joint_tenancy need not be used in the instrument of transfer to create such an interest a specific expression in the deed of a right_of_survivorship would constitute a clear indication of an intention to create a joint_tenancy the estate further argues that there is no specific language in deed referencing joint tenancies tenancies by the entirety or any right_of_survivorship rather the terms of deed reserve a life_estate in the property unto the grantors for their own lives further under the terms of deed the power to sell convey dispose mortgage etc is reserved to the grantors the estate argues that the use of the plural grantors indicates that decedent’s and spouse’s reserved rights were to continue only during their joint lives succeed to any interest or right in residence on the death of the first to die of spouse and decedent rather the language of deed specifically provides that decedent and the estate argues that the interest retained by spouse and decedent in the however we disagree there is no indication in the deed that daughter is to in response to the estate’s argument regarding joint_tenancy under maryland tam-146767-04 spouse reserved for their own lives a life_estate and dispositive powers with respect to the property this language clearly indicates that these interests and powers were to continue for the life of spouse and the life of decedent ie for decedent’s and spouse’s own lives further these powers are reserved with respect to the property ie the entirety of residence thus there is no intent expressed in the deed that on the death of the first to die of decedent and spouse the survivor’s interest is in any way terminated or restricted with respect to any portion of the property since residence was decedent’s and spouse’s home it is reasonable to assume that they intended to retain these interests and powers over the entire property while either was still living thus ensuring that either could continue to possess and occupy residence without fear of eviction it would seem improbable that a husband and wife would reserve a life_estate in their own residence for their own lives and yet upon the death of the first to die intend that the survivor share dominion and control of the residence with other family members further this result is consistent with the interests decedent and spouse held in residence prior to the conveyance under deed under the terms of deed on the death of the first to die of decedent and spouse the entire residence was to pass to the survivor there is no indication that decedent and spouse desired to change the nature of their ownership_interest other than to provide daughter with a remainder in residence law in order to create a joint_tenancy or survivorship interest the words joint_tenants or joint_tenancy need not be used for example in gardner v gardner md app ct of special appeals the court stated w hile md code ann real prop specifies that to create an estate in joint_tenancy the instrument should expressly so provide the words ‘joint tenants’ or ‘ joint tenancy’ need not be used the statutory requirement is only one of clear manifestation of intention and not of particular words see also downing v downing md at p thus maryland courts have held that a survivorship interest was created notwithstanding that the instrument of transfer did not contain specific language referencing a joint_tenancy or right_of_survivorship in marburg v cole md ct of app cited in downing v downing id pincite fn a conveyance to two named married individuals their heirs and assigns in fee was held to establish a tenancy_by_the_entirety with a right_of_survivorship see also w e shipley annotation disposition of decedent’s share of income or property during interval between deaths of life beneficiaries sharing therein where remainder was given over after death of all life beneficiaries a l r 2d such as right_of_survivorship the language used by decedent and spouse clearly indicates that they intended that their reserved interests and powers continue for their joint lives as well as the life of the survivor ie for their own lives this is consistent with the language of the deed as well as the nature of the property subject_to the deed the couples’ residence thus as the cited cases provide although deed did not contain particular technical words there was a clear manifestation of intention that the in the present case as discussed above although deed did not contain words tam-146767-04 reserved interests and powers continue until the death of the survivor of spouse and decedent accordingly we conclude that one-half the value of residence is includible in issue decedent’s gross_estate under sec_2036 see revrul_69_577 the other one-half is includible in decedent’s gross_estate under sec_2041 see revrul_69_342 under sec_2053 the value of the taxable_estate is determined by deducting from the value of the gross_estate amounts incurred for administration_expenses that are allowable by the laws of the jurisdiction under which the estate is being administered sec_20_2053-3 provides that t he amounts deductible from a decedent’s gross_estate as administration_expenses are limited to such expenses as are actually and necessarily incurred in the administration of the decedent’s estate that is in the collection of assets payments of debts and distribution_of_property to the persons entitled to it the expenses contemplated in the law are such only as attend the settlement of an estate and the transfer of the property of the estate to individual beneficiaries expenditures that are not essential to the proper settlement of the estate but incurred for the individual benefit of the heirs legatees or devisees may not be taken as deductions administration_expenses include executor’s commissions attorney’s fees and miscellaneous expenses sec_20_2053-3 provides generally that a deduction for attorneys’ fees incurred in contesting an asserted deficiency or in prosecuting a claim_for_refund will generally be allowed as prescribed in the regulation sec_20_2053-3 provides that attorney’s fees incurred by beneficiaries incident to litigation as to their respective interests are not deductible if the litigation is not essential to the proper settlement of the estate within the meaning of sec_20_2053-3 an attorney’s fee not meeting this test is not deductible as an administration expense under sec_2053 even if it is approved by a probate_court as an expense payable or reimbursable by the estate in general in order for a claimed administration expense to be deductible under sec_2053 the expense must be allowable under applicable state law in addition the expense must satisfy the regulatory requirements contained in sec_20_2053-3 thus among other requirements the expense must be actually and necessarily incurred in the administration of the estate and incurred for the benefit of the estate rather than for the beneficiaries estate of grant v commissioner f 3rd 2nd cir and the cases cited therein tam-146767-04 under maryland law an attorney is entitled to reasonable_compensation for legal services rendered by the attorney to the estate and or the personal representative md code ann est trusts maryland courts have approved the allowance of attorney’s fees where the fee is incurred to protect or enhance the assets of the estate avoid dissipation of estate assets or to recover estate assets see clark v rolfe md ct of app allowing attorneys fees incurred by residuary beneficiaries in successfully contesting the allowance of excessive executors commissions and excessive attorneys fees see also mudge v mudge md court disallowed attorneys fees incurred by beneficiaries where as a result of the attorney’s services the estate was in no way enlarged or protected the purpose and effort of the appellee ‘was not to recover the estate or to protect it from spoliation ’ but to determine the amount that should be distributed to her expenses in estate of glover v commissioner tcmemo_2002_186 attorneys fees incurred by the estate beneficiaries that resulted in the discovery of misappropriation of estate funds and malpractice on the part of the attorneys hired by the executrix as well as fees incurred by the administrator pro tem in prosecuting the malpractice claim were allowed as deductions under sec_2053 regarding satisfaction of the federal standard for deduction of administration in this case daughter acting as personal representative of decedent’s estate sued attorney in order to recover the loss incurred by the estate during administration resulting from attorney’s malpractice the litigation resulted in a recovery for the estate in the amount of dollar_figurez which amount largely approximated the additional estate_tax decedent’s estate paid resulting from the alleged malpractice thus as a result of the litigation the estate was made whole for the financial loss incurred by the estate during administration we believe the fees paid satisfy the criteria for allowance of attorney’s fees outlined in clark v rolfe supra that is the fees were incurred to recover estate assets and avoided dissipation of estate assets therefore we believe the fees would be allowable as an administration expense under maryland law for the same reasons we believe the fees were necessarily incurred in the administration of the decedent’s estate for purposes of sec_20_2053-3 and sec_3 the fees were paid in order to recover a loss incurred by the estate during administration therefore we do not believe the fees can be viewed as incurred for the individual benefit of the heirs legatees etc see estate of glover v commissioner supra accordingly we conclude that the attorney’s fees and expenses of litigation arising from the malpractice suit filed against attorney are deductible administration_expenses under sec_2053 caveat tam-146767-04 a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
